Citation Nr: 1125094	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes planus with plantar fasciitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for sinusitis, evaluated as 0 percent disabling prior to March 22, 2010, and evaluated as 10 percent disabling on and after March 22, 2010.  

3.  Entitlement to service connection for asthma, to include as secondary to service-connected disabilities

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The May 2009 rating decision denied entitlement to service connection for sleep apnea and asthma.  This decision also denied a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and denied a compensable rating for sinusitis.  In the June 2010 statement of the case, the sinusitis rating was increased to 10 percent effective March 22, 2010.

The issues of entitlement to service connection for asthma and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with plantar fasciitis is manifested by weight-bearing lines over the great toes and pain on manipulation and use accentuated, but not by objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.  

2.  The Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2010).

2.  From February 4, 2008, the criteria for an evaluation of 30 percent, but no higher, for sinusitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a January 2006 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating for bilateral pes planus with plantar fasciitis.  This information was provided for all of the issues on appeal in letters dated in April 2009 and February 2010.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The April 2009 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the February 2010 letter was not issued prior to the initial adjudication of the Veteran's claims in May 2009.  His claims, however, were subsequently readjudicated in the June 2010 statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

The Board notes that the record reflects the Veteran had submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in March 2006, authorizing VA to obtain private medical records from two different facilities.  The Veteran indicated on this form that both facilities had treated him for all of his claimed conditions.  Action could not be taken based on this authorization, as a separate form is required for each private treatment facility.  In February 2008, the Veteran submitted an authorization form for only one of the two private facilities.  This form indicated the Veteran only sought treatment at this facility for a heart issue that is not on appeal.  Records requests were sent to both facilities in April 2009.  No response is of record from one, while the other responded with a notice that the authorization was too old to honor.  

An April 2009 VA memorandum notes that the Veteran had been telephoned to discuss his claims.  This memorandum includes a handwritten note stating that "the Veteran indicated he does not have any further evidence.  He wanted an immediate decision....  His claim has been pending for 3 years."  The Board thus concludes that all relevant, identifiable evidence has been obtained and associated with the claims file.  Thus, because of the Veteran's multiple indications that no relevant information will be obtained from the identified private treatment providers, the Board finds it unnecessary to remand this claim for another private records authorization request.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA examination in April 2009.  The Board finds that the resulting May 2009 VA examination report is adequate for the purpose of determining entitlement to increased ratings for the sinusitis and bilateral pes planus with plantar fasciitis claims.  This examination report is thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the May 2009 examination report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

A.  Bilateral Pes Planus with Plantar Fasciitis

The Veteran in this case is in receipt of a 10 percent disability rating for bilateral pes planus with plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  He essentially contends that a higher rating is warranted.  

Diagnostic Code 5276 assigns a 10 percent rating for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral. 

Diagnostic Code 5276 assigns a 30 percent rating for acquired bilateral flatfoot that is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

Diagnostic Code 5276 assigns a 50 percent rating for bilateral acquired flatfoot that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Having reviewed the complete record, the Board finds the most probative evidence for the period on appeal appears in the Veteran's VA medical records and in the May 2009 VA examination report.  

A May 2008 VA podiatry consultation notes that the Veteran reported chronic midfoot pain bilaterally.  On examination, there was no evidence of ulceration, maceration, fissuring of skin, or overt bacterial infection.  Pedal pulses, both posterior tibial (PT) and dorsalis pedis (DP), were palpable bilaterally.  Epicritic sensations were grossly intact and symmetrical bilaterally.  Deep tendon reflexes were intact in the lower limbs and bilateral feet.  There was severe pain with palpation of the medial band of the plantar fascia bilaterally.  Range of motion of the ankle joints, subtalar joints, and midtarsal joints was full and pain-free.  Upon toe raise, heels inverted bilaterally.  Resting calcaneal stance position was six degrees everted bilaterally.   The assessment was of chronic plantar fasciitis bilaterally, and the Veteran was fitted for arch supports.  

The May 2009 VA examination report reflects that there was no history of foot-related hospitalization or surgery, trauma to the feet, or foot-related neoplasm.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for 15 to 30 minutes and was able to walk more than a fourth of a mile but less than one mile.  The Veteran uses prescribed soft shoe orthotic inserts for arch support, and the efficacy of these is fair.

On left foot examination, there was no evidence of painful motion, swelling, instability, weakness, other symptoms, or abnormal weight bearing.  There was evidence of tenderness just anterior to calcaneous, and the left foot was tender to palpation per plantar aspect and at the first metatarsophalangeal (MTP) joint.  There was no skin or vascular foot abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Weight bearing and non-weight bearing Achilles alignment were normal, and there was no forefoot or midfoot malalignment.  There was no pronation.  An arch was present on non-weight bearing but was not present on weight bearing.  There was no pain on manipulation.  The weight bearing line was over the great toe.  There was no muscle atrophy of the foot.

The right foot examination found no evidence of painful motion, swelling, instability, weakness, other symptoms, or abnormal weight bearing.  There was evidence of tenderness just anterior to calcaneous, and the right foot was tender to palpation per plantar aspect and at the first MTP joint.  There was no skin or vascular foot abnormality.  There was no evidence of malunion of the tarsal or metatarsal bones.  Non-weight bearing and weight bearing Achilles alignment were normal.  There was no forefoot or midfoot malalignment.  There was no pronation.  An arch was present on non-weight bearing but was not present on weight bearing.  There was no pain on manipulation.  The weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  

The Veteran's gait was antalgic.  The impression from March 2009 and May 2009 x-rays was of slight hallux valgus deformity bilaterally with no change since the March 2009 x-rays.  

The examiner diagnosed hallux valgus of the bilateral feet and bilateral plantar fasciitis.  Bilateral foot pain was noted to be associated with this disability.  It was noted that there were significant general occupational effects from this disability, including decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  With respect to performing activities of daily living, there was moderate effect on playing sports; mild effect on chores, shopping, and exercise; and no effect on recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.

It was noted that the Veteran's usual occupation was of correctional officer.  He was not currently employed and cites foot pain and absenteeism as the reasons for his current unemployment.  

Based on this evidence, the Board finds that entitlement to a rating of 30 percent or higher is not warranted under Diagnostic Code 5276.  In this respect, the Board notes that there is no objective evidence of marked deformity, such as pronation or abduction.  No such deformity is noted in the May 2008 medical record, while the May 2009 VA examination report expressly notes no pronation and notes no other indications of marked deformity.  The May 2009 examination report notes no evidence of swelling, while swelling is not noted in the May 2008 podiatry consultation.  Neither record notes callosities. 

The May 2008 VA medical record does note severe pain with palpation of the medial band of the plantar fascia bilaterally, while the May 2009 VA examination report notes there was no pain on manipulation.  The Board notes that the 10 percent, 30 percent, and 50 percent rating criteria of Diagnostic Code 5276 all contemplate some degree of pain or other discomfort.  The 10 percent rating criteria compensate pain on manipulation and use, while the 30 percent criteria contemplate pain on manipulation and use that is accentuated.  The 50 percent criteria consider extreme tenderness of plantar surfaces of the feet.

The Board finds that the 50 percent criterion of extreme tenderness of the plantar surfaces is not satisfied because the May 2008 medical record describes a severe pain with palpation rather than an overall tenderness.  Rather, the Board considers this pain to be more consistent with the "pain on manipulation and use" that is described in the 10 percent and 30 percent rating criteria.  In light of the May 2008 record's characterization of the Veteran's pain as "severe," the Board will resolve the benefit of the doubt in favor of the Veteran and will consider his pain to satisfy the 30 percent criterion of "accentuated" pain on manipulation and use.  However, as discussed above, the Veteran's bilateral pes planus with plantar fasciitis does not satisfy any of the other 30 percent rating criteria.  The Board must therefore find that, overall, the Veteran's bilateral foot disability most closely approximates the 10 percent rating criteria.  Therefore, the Board finds that a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is not warranted under Diagnostic Code 5276.

The Board has also considered whether the Veteran should receive a higher rating under one of the other diagnostic codes for rating disabilities of the foot.  Such disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Of these, the Board finds that an increased rating is not warranted under Diagnostic Codes 5277 (weak foot), Diagnostic Codes 5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux rigidus), 5282 (hammer toe), or 5283 (malunion or nonunion of tarsal or metatarsal bones), as there is no indication that any of these conditions has been alleged by the Veteran, found on examination, or otherwise attributed to the Veteran's service-connected pes planus with plantar fasciitis.

The Board does note that the Veteran has been diagnosed with hallux valgus and that 38 C.F.R. § 4.71a, Diagnostic Code 5280 assigns a separate 10 percent rating for unilateral hallux valgus that has been operated with resection of the metatarsal head.  Alternatively, a 10 percent rating is warranted for severe, unilateral hallux valgus if equivalent to amputation of the great toe.  

The Board finds there is no indication the Veteran's hallux valgus has resulted in operation with resection of the metatarsal head.  Thus, separate 10 percent ratings for each foot are not available under those criteria.  With respect to the second criterion, the Board notes that the Veteran's hallux valgus has been characterized as slight and there is no indication that this condition causes such disability as to be equivalent to amputation of the great toe.  Therefore, separate 10 percent disability ratings are not warranted under Diagnostic Code 5280.

Finally, the Board has considered whether it would be appropriate to assign a higher rating under Diagnostic Code 5284 (other foot injuries).  The Board finds, however, that Diagnostic Code 5284 is not the most appropriate code to use because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities.  On the other hand, Diagnostic Code 5276 expressly contemplates the exact anatomical location, symptomatology, and functions that are affected by pes planus.  The Board notes, in particular, that the rating criteria of Diagnostic Code 5276 expressly contemplate pain and tenderness of the plantar surfaces of the feet.  Therefore, the Board finds that the current 10 percent rating for bilateral pes planus with plantar fasciitis is most accurately assigned under the specific provisions of Diagnostic Code 5276, acquired flatfoot.  The Board finds that this is consistent with what the Court has referred to as "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  Therefore, the specific diagnostic code, Diagnostic Code 5276, which rates acquired flatfoot, is properly applied here, rather than the more general Diagnostic Code 5284.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for an evaluation greater than 10 percent.  As discussed above, the medical evidence shows that the Veteran does have pain on manipulation and use accentuated.  However, the medical evidence of record does not demonstrate objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Sinusitis

The Veteran has also claimed entitlement to an increased rating for sinusitis.  A 0 percent evaluation is currently assigned under 38 C.F.R. § 4.97, Diagnostic Code 6513, in effect for the period prior to March 22, 2010.  A 10 percent rating has been assigned for the period on and after March 22, 2010.  

Under Diagnostic Code 6513, a 0 percent rating is assigned for sinusitis that is detected by x-ray only.  A 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran's VA medical records reflect that he has been treated for sinusitis in July 2007, January 2008, March 2009, June 2009, September 2009, November 2009, March 2010, and April 2010.  These records reflect he was prescribed antibiotics at some point during each of these episodes of sinusitis.  However, because these records do not indicate the Veteran required bed rest, the Board does not consider these episodes to have been incapacitating.  

The May 2009 VA examination report reflects that the Veteran described significant nasal congestion with fullness and pain located in his cheeks and forehead region.  This occurs approximately twice monthly and requires approximately seven days to resolve in each instance.  He denied purulent nasal discharge, but he reported fever, coughing, spasms, headache, decreased smell, and inability to breathe through his nose during these attacks.  He has been treated with multiple rounds of antibiotics, which seemed to speed up the resolution by a couple of days.  The Veteran's current treatment consists of a nasal spray.

There was no history of hospitalization, surgery, trauma, neoplasm, or osteomyelitis.  There was a history of seasonal nasal allergy.  The Veteran's sinusitis was diagnosed by clinical findings rather than just x-rays.  There was no history of incapacitating episodes.  There was a history of non-incapacitating episodes characterized by headaches, fever, and sinus pain.  These episodes were noted to occur more than six times per year and last seven to fourteen days.  The Veteran's current rhinitis symptoms are nasal congestion, excess nasal mucous, itchy nose, and watery eyes.  The Veteran's current sinus symptoms are sinus pain and sinus tenderness.  He reported occasional breathing difficulty.  There was no speech impairment.  

On examination, maxillary, frontal sinuses were nontender to palpation or percussion.  There was no inflammation per oropharynx.  Uvula was midline.  Neck was supple.  Tympanic membranes were intact bilaterally, without effusion.  External auditory canals were intact bilaterally.  A March 2009 CT of the paranasal sinuses without contrast showed a normal appearance of paranasal sinuses.  Nasal congestion at the left side was noted.  The examiner diagnosed chronic allergic rhinitis and noted sinusitis as the problem associated with the diagnosis.  No significant occupational effects were noted, and there were no effects on daily activities.  

The Board notes that the VA examination report reflects the Veteran has more than six non-incapacitating episodes per year.  These episodes are characterized by headaches, fever, and sinus pain.  While no purulent discharge was noted, it was noted that the Veteran experiences nasal congestion, excess nasal mucous, itchy nose, and watery eyes associated with his rhinitis.  

The Board observes that, although the Veteran is a lay person, he is competent to report how frequently he has sinusitis episodes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board further notes that its determination of how frequently the Veteran has experienced non-incapacitating sinusitis episodes relies heavily on the Veteran's own testimony, as the Veteran is not required to have sought treatment from a physician in order for a non-incapacitating episode to have occurred.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

When considering how often the Veteran is documented to have sought medical treatment for his sinusitis, the Board finds the Veteran's report of having suffered more than six non-incapacitating episodes of sinusitis in a year to be credible.  Nor does the evidence of record provide a reason to otherwise doubt the Veteran's credibility on this matter.  The Board thus finds that a disability rating of 30 percent for the Veteran's sinusitis is warranted.  This rating is effective from February 4, 2008, the date on which VA received the Veteran's claim.  

The Board has also considered whether to assign a 50 percent rating but finds that a rating in excess of 30 percent is not warranted.  The Board notes that the record reflects the Veteran has not had surgery and does not find that the frequency of symptomatology as described in the VA medical records and the VA examination report constitutes "near constant" symptomatology.  In short, the Board finds the criteria for a 50 percent rating are not satisfied.

The Board has also considered whether a rating in excess of 30 percent is warranted at any time during the one-year period prior to VA's receipt of the Veteran's claim on February 4, 2008.  As noted above, in order to warrant an increased rating, the evidence from this period must demonstrate that a factually ascertainable increase in disability occurred during that period.

As noted above, the VA medical records reflect the Veteran was treated for sinusitis in July 2007, at which time he was prescribed a seven-day course of antibiotics, and in January 2008, at which time he was prescribed antibiotics for an unknown length of time.  There is no indication of follow-up treatment for either of these sinusitis episodes.  It is not factually ascertainable that either of these sinusitis episodes required use of antibiotics for four to six weeks.  Nor is it factually ascertainable that the Veteran had at least three non-incapacitating episodes during this period.  Therefore, the Board finds that a compensable disability rating for the Veteran's sinusitis is not warranted prior to February 4, 2008.

C.  Extraschedular Evaluations

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral pes planus with plantar fasciitis and sinusitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for bilateral pes planus with plantar fasciitis, currently evaluated as 10 percent disabling, is denied.  

Effective February 4, 2008, entitlement to a 30 percent rating for sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has also claimed entitlement to service connection for asthma and sleep apnea, which he essentially contends developed as a result of service or a service-connected disability.  He has also contended that his asthma, in particular, may be due to an in-service snake bite.  

As discussed above, VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, supra.  As noted above, the third prong is a low threshold.  Id. at 83.

With respect to the asthma claim, the first McLendon requirement is satisfied by the Veteran's VA medical records, which show that he has a history of asthma and is using Albuterol.  The second and third McLendon requirements are satisfied by a statement that appears in the Veteran's February 2008 claim form.  Specifically, the Veteran claimed entitlement to service connection for a respiratory condition and stated that, "Ever since I was bit by a snake in the service in Okinawa, Japan, I have had this condition.  I have difficulty breathing, and the medication doesn't help me."  The Veteran's service treatment records reflect that the Veteran may have been bitten by a habu snake in August 1993.  The Board observes that the Veteran, even though he is a lay person, is competent to report having had difficulty breathing since service.  See Jandreau, supra.  The Board thus finds that a remand for a VA examination and etiology opinion is warranted.

The Veteran has also claimed entitlement to service connection for sleep apnea, which he contends developed as a result of his military service or secondary to a service-connected disability.  Of particular note for purposes of this remand is the Veteran's February 2008 assertion of a link between his sleep apnea and "any other service connected conditions..., particularly the respiratory condition."  To the extent that the Veteran's asthma is encompassed by his reported respiratory condition, the Board also finds the claim of entitlement to service connection for sleep apnea to be inextricably intertwined with the asthma claim being remanded herein; adjudication of the asthma claim may affect the merits and outcome of the sleep apnea claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim of entitlement to service connection for asthma must be fully adjudicated and developed by the RO/AMC before the Board can render a final decision regarding his sleep apnea claim.  The Board further observes that an opinion with respect to the secondary theory of service connection may be needed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current respiratory disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current respiratory disability.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  If a respiratory disability is found to be at least as likely as not related to service, the examiner should specifically opine as to whether any current sleep apnea disability is at least as likely as not related to any such respiratory disability.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


